Citation Nr: 1123982	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  10-38 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	JAMES G. FAUSONE, Attorney at Law


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 



INTRODUCTION

The Veteran served on active military service from February 1978 to February 1982.

The appeal comes before the Board of Veterans' Appeals (Board) from a rating decision dated in March 2009 by the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA), which, in pertinent part, denied entitlement a total disability rating based on individual unemployability due to service-connected disability (TDIU).

The appeal is REMANDED to the Columbia, South Carolina RO.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  A review of the record shows the Veteran was notified of the VCAA duties to assist and of the information and evidence necessary to substantiate his claim in October 2008.

The Court, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), held that the VCAA notice requirements applied to all elements of a claim.  Notice as to these matters was provided in the October 2008 correspondence provided to the Veteran.

The Veteran contends that he is entitled to a TDIU rating, as his service-connected major depressive disorder with anxiety renders him unemployable. 

Total disability ratings for compensation purposes may be assigned when the schedular rating for service-connected disabilities is less than 100 percent, when it is found that those disabilities are sufficient to produce unemployability without regard to advancing age.  If unemployability is the result of a single service-connected disability, that disability must be rated at 60 percent or more.  If it is the result of two or more service-connected disabilities, at least one must be ratable at 40 percent or more, with the others sufficient to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  See 38 C.F.R. § 4.16(a) (2010).

The Veteran's only service-connected disability is major depressive disorder with anxiety evaluated as 70 percent disabling from February 2003.  Thus, the Veteran meets the threshold rating criteria of 38 C.F.R. § 4.16(a) (2010).  

During a May 2008 VA examination, the Veteran reported difficulty with anxiety, depressed mood, decreased sleep, poor motivation, decreased energy, weight loss, decreased interest in activity.  He gave a history including having his jaw wired in 2002 or 2003, after being involved in an altercation at work where he received an injury.  The Veteran reported he is currently on Social Security disability for anxiety and depression.  He reported he last worked for himself doing maintenance in 2003.  The examiner noted he was demonstrating moderate impairment in functioning related to his symptoms, including some difficulty socializing, difficulty engaging in enjoyable hobbies, difficulty completing his activities of daily living on a regular basis and occupational impairment. 

During a February 2009 addendum to a November 2008 VA examination, the examiner noted that the Veteran had difficulty presenting his symptoms.  The examiner noted further that the Veteran had presented with symptoms of depression as well as some symptoms of anxiety.  Current psychiatric presentation was resulting in a mild to moderate degree of impairment in social functioning and a mild to moderate degree of impairment in occupational functioning.  His overall level of disability was deemed mild to moderate.   

In a June 2009 private examination, the Veteran reported he is not taking any psychotropic medications and has not in a month.  He was not receiving any ongoing psychological treatment other than medication which he stopped taking due to cost.  Upon examination, the examiner noted some soft clinical manifestations of depression.  The examiner noted his thought processes were logical, coherent, clear, on-topic and goal directed without any looseness of association or flight of ideas.  His thought processes were also organized and concrete with no evidence of perceptual disturbance or delusions.  He was alert and oriented, and his cognition was entirely intact as to memory, language, concentration, and attention.  His intelligence was low, and his fund of knowing is in keeping with his education.  His psychological insight into himself and others is limited and his judgment was satisfactory, although the examiner noted there may be some longstanding difficulty with impulse control. 

During a July 2010 VA examination, the Veteran asserted he is unemployable due to major depressive disorder with anxiety.  The Veteran reported he was taking medication, and he is not currently in counseling or group therapy.  He reported no significant remission of symptoms due to treatment.  He reported problems with sleep, anger and irritability, but he denied being physically violent.  He also reported he has a chronically depressed mood, excessive anxiety, and worry.  He claimed to overreact to situations, but denied having panic attacks.  He indicated he has mild transient difficulty with attention, memory, and concentration.  He asserted he has decreased motivation to complete his basic hygiene, which he skips about once a week.  The Veteran indicated that he was self-employed doing maintenance work and stopped working in 2000 for health reasons.  When asked to specify, he reported having "emotional" problems on the job and that he would "break down" and "I couldn't go on anymore."  He reported decreased productivity and efficiency due to depression.  After a mental status examination, the examiner diagnosed major depressive disorder.  The examiner noted that the Veteran presented with moderate impairment in functioning due to depression including moderate impairment in social functioning and moderate impairment in occupational functioning.  

In a July 2010 private treatment record, J. S., EdD., reported that the Veteran is a very poor candidate for long term employment.  It was noted that the Veteran seems to be able to maintain his composure for short durations, but becomes less functional over time.  His medication makes him less mobile, more inclined to outburst of emotions, and mentally unfocused.  A re-evaluation of his medication is recommended.  The examiner noted "he seems to be unfit for employment."

Although the May 2008 and July 2010 VA examiners found the Veteran had moderate impairment due to his service-connected depression, neither gave an opinion as to whether the Veteran was unemployable due to his psychiatric disorder.  The Board notes that J. S., EdD., opined that the Veteran seemed unemployable; however, given that the examiner did not have access to the Veteran's claims file and did not give a definitive opinion on employability opting instead to use the word "seems", the Board find another VA opinion is necessary. 

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should contact the Veteran and obtain the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA which treated the Veteran for depression.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review. 

2.  The Veteran should be afforded a VA psychiatric examination to assess the impairment resulting from the service-connected depression.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the psychologist or psychiatrist for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  The examination must be conducted following the protocol in VA's Disability Examination Worksheet for Mental Disorders.  Following the examination, the examiner is request to provide an opinion describing the effect of the depression and anxiety disorder on the Veteran's ability to engage in substantially gainful employment.  The opinion should include a statement as to whether it is as likely as not (50 percent or greater probability) that the Veteran is unable to obtain and/or retain gainful employment as a result of his service-connected depression with anxiety.  

The examiner should set forth all examination findings along with the rationale for any conclusions reached.

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

4.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought on appeal remains denied, the Veteran and his attorney should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


